UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5046


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT SHAMONT ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:08-cr-00216-HFF-2)


Submitted:   May 27, 2010                 Decided:   June 18, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael   Chesser,    Aiken,   South   Carolina,   for  Appellant.
Elizabeth   Jean   Howard,   Assistant   United  States  Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent    Shamont    Rogers    timely        appeals    the   730-month

sentence    imposed    following    a   jury   trial        on   three     counts    of

robbery and aiding and abetting the same, in violation of the

Hobbs Act, 18 U.S.C. §§ 2, 1951(a) (2006) (Counts 1, 3, and 5),

and three counts of using or carrying a firearm during, and

possession of a firearm in furtherance of, a crime of violence,

and aiding and abetting the same, in violation of 18 U.S.C.

§§ 2, 924(c)(1)(A) (2006) (Counts 2, 4, and 6).                     Counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court erred in denying Rogers’s

Federal    Rule   of   Criminal    Procedure    29    (“Rule        29”)   motion    on

Counts 5 and 6 and whether Rogers’s 300-month sentence on Count

6 and overall 730-month sentence violate the Eighth Amendment.

Rogers has not filed a pro se brief, though he was informed of

his right to do so.      Finding no reversible error, we affirm.

            Rogers first argues that the district court erred in

denying his Rule 29 motion as to Counts 5 and 6 because no

evidence    was   presented   showing       that     he    participated      in     the

robbery charged in Count 5 as a principal or as an aider and

abettor or that he knew about the gun used in that robbery.

            We review the district court’s denial of a Rule 29

motion for acquittal de novo.               United States v. Perkins, 470

F.3d 150, 160 (4th Cir. 2006).              A jury verdict must be upheld

                                        2
“if   there     is        substantial    evidence,    viewed     in    the     light    most

favorable to the Government, to support it.”                          Id.     We consider

both circumstantial and direct evidence, drawing all reasonable

inferences from such evidence in the Government’s favor.                           United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                             However,

we “may not weigh the evidence or review the credibility of the

witnesses”       because        “[t]hose      functions    are    reserved       for     the

jury.”        United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997) (internal citation omitted).

               In Count 5, Rogers was charged with Hobbs Act robbery

of a Li’l Cricket store.                 In Count 6, Rogers was charged with

possession of a firearm in furtherance of that robbery.                            Rogers

was charged in both counts as a principal and an aider and

abettor.       “Whoever commits an offense against the United States

or    aids,    abets,        counsels,    commands,    induces        or    procures     its

commission,          is    punishable    as    a   principal.”         18    U.S.C.     § 2.

Thus, “[s]o long as all of the elements necessary to find [the

defendant] guilty of the crime, whether as a principal or as

aider or abetter, were put before the jury, conviction will be

proper.”       United States v. Rashwan, 328 F.3d 160, 165 (4th Cir.

2003).        A defendant is guilty of aiding and abetting a crime

when he:        (1) is “aware of the principals’ criminal intent and

the unlawful nature of their acts”; (2) “knowingly associated

himself       with    and     participated      in   the   criminal         venture”;    and

                                               3
(3) “shared          in    the     principals’           criminal       intent.”          United

States v. Winstead, 708 F.2d 925, 927 (4th Cir. 1983).

               The    Hobbs      Act    proscribes          robbery          that    “obstructs,

delays, or affects commerce or the movement of any article or

commodity in commerce.”                18 U.S.C. § 1951(a).                  Thus, a Hobbs Act

conviction       requires        the    proof       of    two     elements:            “(1)     the

underlying      robbery       or    extortion        crime,       and    (2)    an     effect   on

interstate commerce.”              United States v. Williams, 342 F.3d 350,

353 (4th Cir. 2003).

               The evidence is undisputed that a robbery in fact took

place at the Li’l Cricket.                 Moreover, it is clear that the Li’l

Cricket    robbery         affected      interstate            commerce.         Additionally,

there was testimony showing that, although Rogers did not enter

the Li’l Cricket, he remained in the car while two other men

went inside as previously planned.                         Further, Rogers split the

proceeds equally with his two companions.                          We find that, viewing

the   evidence        in   the     light   most      favorable          to    the    Government,

there    was    sufficient         evidence     for       the    jury     to    conclude      that

Rogers    knowingly        participated         in       the    robbery       and    shared     the

others’    criminal        intent.         Thus,      the       district       court    properly

denied Rogers’s Rule 29 motion with respect to Count 5.

               To prove a violation of § 924(c)(1), the Government

must demonstrate either that the defendant “use[d] or carrie[d]

a firearm” “during and in relation to any crime of violence,” or

                                                4
that the defendant “possesse[d] a firearm” “in furtherance of

any such crime.”              18 U.S.C. § 924(c)(1)(A); United States v.

Stephens, 482 F.3d 669, 673 (4th Cir. 2007).                       To be convicted of

aiding and abetting under § 924(c), only “participation at some

stage accompanied by knowledge of the result and intent to bring

about that result” are required.                      United States v. Wilson, 135

F.3d    291,        305   (4th       Cir.     1998)    (internal      quotation    marks

omitted).

             Testimony revealed that the Li’l Cricket robbery was

the third robbery in which Rogers was involved and, according to

one of the participants, it was only the first where Rogers was

not the gunman.            When the three arrived at the Li’l Cricket,

they decided Rogers would stay in the car while the other two

entered the store.             They also decided who would be the gunman

before going inside.             We find that, viewing the evidence in the

light most favorable to the Government, there was sufficient

evidence for the jury to conclude that Rogers knew of the gun

and intended that it be used during, or possessed in furtherance

of,    the   robbery.          Thus,    the     district      court   properly    denied

Rogers’s Rule 29 motion with respect to Count 6.

             Rogers       also       argues    that     his   300-month    consecutive

sentence       on     Count      6    and     his     overall    730-month    sentence

constitute cruel and unusual punishment, in violation of the

Eighth Amendment.             Rogers argues that the sentence on Count 6

                                               5
violates the Eighth Amendment because the evidence showed he was

incapacitated and had no knowledge of the crime.                 Rogers further

argues   that    both    the   sentence     on   Count   6   and     his      overall

sentence violate the Eighth Amendment because of his young age

and lack of criminal history at the time of the offenses.

           The      Eighth       Amendment        “contains          a        ‘narrow

proportionality         principle’      that     ‘applies       to       noncapital

sentences.’”      Ewing     v.   California,      538    U.S.   11,      20    (2003)

(quoting Harmelin v. Michigan, 501 U.S. 957, 996-97 (1991)).

However,   we    have    “held   that     proportionality       review        is   not

available for any sentence less than life imprisonment without

the possibility of parole.”             United States v. Ming Hong, 242

F.3d 528, 532 (4th Cir. 2001) (citing United States v. Polk, 905

F.2d 54, 55 (4th Cir. 1990)).           Rogers was not in fact sentenced

to life imprisonment, so the proportionality of his sentence is

not reviewable on appeal.

           In accordance with Anders, we have examined the entire

record and find no meritorious issues for appeal.                    We therefore

affirm the district court’s judgment.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED



                                        6